Case 1:18-cv-03114-AMD-JO Document 81 Filed 09/11/20 Page 1 of 4 PageID #: 1057




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF NEW YORK


  MADELINE REED, RONALD SUMTER,
  STEPHANIE PEMBERTON, and CYNTHIA
  SPENCE, on behalf of themselves and all
  other similarly situated pension plan
  participants, and on behalf of the J-CAP
  PENSION PLAN

                  Plaintiffs,
                                                         Case No.: 1:18-cv-3114-AMD-JO
             v.

  QUEENS VILLAGE COMMITTEE FOR
  MENTAL HEALTH FOR JAMAICA
  COMMUNITY ADOLESCENT PROGRAM,
  INC., Plan Administrator, The J-Cap Pension
  Plan; DIANE GONZALEZ, NANCY
  BRINN, and NILDA RUIZ, Fiduciaries, The
  J-Cap Pension Plan; DELAWARE
  CHARTER GUARANTY AND TRUST
  COMPANY, d/b/a Principal Trust Company,

                  Defendants.


 DEFENDANT DELAWARE CHARTER GUARANTY AND TRUST COMPANY, D/B/A
 PRINCIPAL TRUST COMPANY’S ANSWER TO AND AFFIRMATIVE DEFENSES TO
           THE QUEENS VILLAGE DEFENDANTS’ CROSS-CLAIMS

          Defendant Delaware Charter Guaranty and Trust Company, d/b/a Principal Trust

 Company (“Principal”), respectfully submits this answer and affirmative defenses to the Queens

 Village Defendants’ Cross Claims. See Dkt. No. 59 at 27. Principal denies each and every

 allegation contained in the Cross Claims, except as specifically admitted herein, and any factual

 averment admitted herein is admitted only as to the specific facts and not as to any conclusions,

 arguments, or characterizations which are contained in any averment or in the Cross Claims as a

 whole.



                                                 1
Case 1:18-cv-03114-AMD-JO Document 81 Filed 09/11/20 Page 2 of 4 PageID #: 1058




        Principal answers the specific allegations in the Amended Complaint as follows, and the

 foregoing statements are incorporated into each numbered paragraph of this answer:

                                          CROSS CLAIMS

        Pursuant to Federal Rule of Civil Procedure 13(g), Defendants hereby assert, in the

 alternative, cross claims for indemnity or contributions against Defendant Delaware Charter

 Guaranty and Trust Company, d/b/a Principal Trust Company (“Principal”), in the event that

 Defendants are held liable as a co-fiduciary for any or all of Principal’s alleged breaches.

        1.      Principal cannot be held liable as a co-fiduciary unless Principal committed a

 breach of fiduciary duty.

             ANSWER: Principal states that the allegations in Paragraph 1 represent legal
             conclusions as to which no response is required. If a response is required, Principal
             denies the allegations.

        2.      In the event that any or all of the Queens Village Defendants are held liable as a

 co-fiduciary, it will be as a result of a breach of fiduciary duty by Principal, for which Principal

 is primarily, if not exclusively, responsible.

             ANSWER: Principal states that the allegations in Paragraph 2 represent legal
             conclusions as to which no response is required. If a response is required, Principal
             denies the allegations.

        3.      The Second Circuit has held that “incorporating traditional trust law’s doctrine of

 contribution and indemnity into the law of ERISA is appropriate.” Chemung Canal Tr. Co. v.

 Sovran Bank/Maryland, 939 F.2d 12, 18 (2d Cir. 1991).

             ANSWER: Principal admits that the Second Circuit issued the cited decision, but
             denies that the decision supports the existence of a cognizable cross-claim on behalf
             of the Queens Village Defendants, or otherwise entitles them to any relief against
             Principal.

        4.      Accordingly, in the event that any or all of Queens Village Defendants are held

 liable as a co-fiduciary, Queens Village Defendants are entitled to indemnification or

                                                   2
Case 1:18-cv-03114-AMD-JO Document 81 Filed 09/11/20 Page 3 of 4 PageID #: 1059




 contribution from Principal in the amount of any judgment against Queens Village Defendants,

 including but not limited to any award of damages, fees, costs, or other relief.

            ANSWER: Principal states that the allegations in Paragraph 4 represent legal
            conclusions as to which no response is required. If a response is required, Principal
            denies the allegations.

                                     AFFIRMATIVE DEFENSES

                                      First Affirmative Defense

        The Queens Village Defendants fail to state a claim or cause of action upon which relief

 can be granted.

                                     Second Affirmative Defense

        The Queens Village Defendants’ claims are barred in whole or in part by the doctrine of

 unclean hands.

                                      Third Affirmative Defense

        The Queens Village Defendants’ claims are barred in whole or in part by the applicable

 statute of limitations or repose.

                                     Fourth Affirmative Defense

        The Queens Village Defendants’ claims are barred in whole or in part by the doctrines of

 laches or estoppel.

                                      Fifth Affirmative Defense

        The Queens Village Defendants’ claims are barred in whole or in part by the doctrine of

 waiver and/or by applicable contract.

                                      Sixth Affirmative Defense

        To the extent Plaintiffs have stated a claim on which relief can be granted, the Queens

 Village Defendants have proximately caused, contributed to, or failed to mitigate any and all



                                                  3
Case 1:18-cv-03114-AMD-JO Document 81 Filed 09/11/20 Page 4 of 4 PageID #: 1060




 losses claimed.

                                   Seventh Affirmative Defense

        This Court does not have subject matter jurisdiction, and cannot provide any relief to the

 Queens Village Defendants, because the Queens Village Defendants lack standing under Article

 III of the United States Constitution.

                                          Reservation of Rights

        Principal reserves the right to assert any additional affirmative defenses that may be

 discovered or disclosed during the course of additional discovery and investigation.



 Dated: September 11, 2020                Respectfully submitted,


                                           /s/ Lars C. Golumbic

                                          Lars C. Golumbic (admitted pro hac vice)
                                          Samuel I. Levin (admitted pro hac vice)

                                          GROOM LAW GROUP, CHARTERED
                                          1701 Pennsylvania Avenue, N.W.
                                          Washington, DC 20006
                                          Tel: (202) 857-0620
                                          E-mail: lgolumbic@groom.com

                                          Counsel for Defendant Delaware Charter Guarantee
                                          and Trust Company d/b/a Principal Trust Company




                                                    4
